O’SCANNLAIN, Circuit Judge,
dissenting:
I respectfully dissent from Part III of the majority’s determination that Brian Vinson’s claim of disability discrimination against Hawai’i should survive summary judgment. Indeed, if I were writing on a clean slate, I would not even reach the merits of his claim because I believe Ha-*1157wai’i enjoys a constitutionally protected right of sovereign immunity from these suits that was neither waived nor validly abrogated by Congress.
I
For over a century, the Supreme Court has taught us that federal jurisdiction over suits against unconsenting States “was not contemplated by the Constitution when establishing the judicial power of the United States.” Hans v. Louisiana, 134 U.S. 1, 15, 10 S.Ct. 504, 33 L.Ed. 842 (1890). Indeed, the Eleventh Amendment’s “ultimate guarantee” is “that nonconsenting States may not be sued by private individuals in federal court.” Bd. of Trustees of the Univ. of Ala. v. Garrett, 531 U.S. 356, 363, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001). We have seen the Supreme Court strike down statutes passed pursuant to Congress’s Article I power that purported to abrogate state sovereign immunity, Seminole Tribe of Fla. v. Fla., 517 U.S. 44, 72-73, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996); see also Alden v. Maine, 527 U.S. 706, 759-60, 119 S.Ct. 2240, 144 L.Ed.2d 636 (1999) (holding that Article I does not permit Congress to subject nonconsenting States to private suits in their own courts), limit the reach of Congress’s power to enforce against the States the rights guaranteed by the Fourteenth Amendment, Garrett, 531 U.S. at 374, 121 S.Ct. 955 (holding Title I of the ADA did not validly abrogate sovereign immunity); Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 91, 120 S.Ct. 631, 145 L.Ed.2d 522 (2000) (holding that the Age Discrimination in Employment Act did not validly abrogate sovereign immunity); United States v. Morrison, 529 U.S. 598, 625-26, 120 S.Ct. 1740, 146 L.Ed.2d 658 (2000) (holding that Congress lacked the authority to create the civil remedy provision of the Violence Against Women Act), and allow States to participate in a field subject to congressional regulation without waiving their constitutionally guaranteed sovereign immunity, College Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 680, 119 S.Ct. 2219, 144 L.Ed.2d 605 (1999). It cannot be more clear that the States retain “a residuary and inviolable sovereignty. They are not relegated to the role of mere provinces or political corporations, but retain the dignity, though not the full authority, of sovereignty.” Alden, 527 U.S. at 715, 119 S.Ct. 2240 (internal citation and quotations marks omitted).
A
I recognize, however, that we have recently reaffirmed that by accepting federal funds under the Rehabilitation Act, 29 U.S.C. § 794, a State waives its sovereign immunity from suits by individuals in federal court. Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812, as amended, 271 F.3d 910 (9th Cir.2001); see also Armstrong v. Davis, 275 F.3d 849, 878 (9th Cir.2001); Clark v. Cal., 123 F.3d 1267 (9th Cir.1997). My dissent from the order denying Douglas en banc rehearing fully explains my disagreement with our approach to the question of sovereign immunity waiver. Douglas v. Cal. Dep’t of Youth Auth., No. 99-17140, 2002 WL 538806 (9th Cir. April 12, 2002) (O’Scannlain, J., dissenting); see also Garcia v. S.U.N.Y. Health Sciences Ctr., 280 F.3d 98 (2d Cir.2001). I will not belabor the point here, but reluctantly acquiesce in Part II of the opinion.
B
Vinson waived reliance on Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., at oral argument. While I agree that this was a wise choice considering the clear holding and import of Garrett, 531 U.S. at 374, 121 S.Ct. 955 (holding Title I of the ADA did not validly abrogate state sovereign immu*1158nity),1 we have recently upheld Title II as a valid abrogation of state sovereign immunity. Hason v. Med. Bd. of Cal., 279 F.3d 1167, 1171 (9th Cir.2002); see also Dare v. Cal., 191 F.3d 1167, 1175 (9th Cir.1999), cert. denied, 531 U.S. 1190, 121 S.Ct. 1187, 149 L.Ed.2d 103 (2001).
Since Title II is no longer an issue in Vinson’s appeal, I simply note that Ha-son’s holding conflicts with no fewer than five of our sister circuits who have reconsidered the issue in light of Garrett. See Reickenbacker v. Foster, 274 F.3d 974, 983 (5th Cir.2001); Thompson v. Colorado, 278 F.3d 1020, 1034 (10th Cir.2001), petition for cert. filed, 70 U.S.L.W. 3464 (U.S. Jan. 7, 2002) (No. 01-1024); Erickson v. Bd. of Governors of State Colleges and Univ., 207 F.3d 945, 948 (7th Cir.2000) (questioning the continued authority of Crawford v. Ind. Dep’t of Corrections, 115 F.3d 481, 487 (7th Cir.1997), which upheld Title II as a valid abrogation of state sovereign immunity), cert. denied, 531 U.S. 1190, 121 S.Ct. 1187, 149 L.Ed.2d 104 (2001); Alsbrook v. City of Maumelle, 184 F.3d 999, 1009-10 (8th Cir.1999) (en banc); cf. Brown v. N.C. Div. of Motor Vehicles, 166 F.3d 698, 707 (4th Cir.1999) (holding regulation enacted pursuant to Title II did not validly abrogate state sovereign immunity); but see Garcia, 280 F.3d at 111-12 (holding that Title II actions may be brought against States if the plaintiff can establish that the “violation was motivated by discriminatory animus or ill will based on the plaintiffs disability”); but cf. Popovich v. Cuyahoga County Court of Common Pleas, 276 F.3d 808, 812, 815 (6th Cir.2002) (en banc) (agreeing that Title II is not a valid abrogation of sovereign immunity when Congress is enforcing the Equal Protection Clause, but holding it is permissible, when enforcing the Due Process Clause).2
II
Of course, if Hawai’i’s sovereign immunity prevents it from being haled into federal court for an alleged violation of the ADA or Rehabilitation Act, we would have no occasion to reach the merits of Vinson’s claim. Accepting the majority’s recital of our current law of sovereign immunity in Part II, however, the majority still errs in Part III by reversing the district court’s grant of summary judgment.
A
To qualify as a disabled individual under the Rehabilitation Act, Vinson must establish that he has an impairment that substantially limits at least one of his major life activities. 42 U.S.C. § 12102(2); 29 U.S.C. § 791(g).3 Certainly dyslexia can constitute an “impairment,” 29 C.F.R. § 1630.2(h)(2) (defining impairment to include “specific learning disabilities”); however, I am not persuaded that Vinson presented evidence sufficient to survive summary judgment on whether he had an impairment — particularly one that substantially limited a major life activity.
While interpretative regulations include “learning” as a major life activity, 29 C.F.R. § 1630.2(i),4 Vinson must demon*1159strate that his dyslexia substantially limits his ability to learn. The phrase “substantially limits” requires that “a person be presently — not potentially or hypothetically — substantially limited in order to demonstrate a disability.” Sutton v. United Air Lines, Inc., 527 U.S. 471, 482, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999) (emphasis added). This is an individualized inquiry. Id. at 483, 119 S.Ct. 2139. More specifically, “substantially limited” refers to the inability to perform a major life activity as compared to the average person in the general population, or a significant restriction as to the condition, manner, or duration under which an individual can perform the particular activity. Toyota Motor Mfg. v. Williams, 534 U.S. 184, 122 S.Ct. 681, 690, 151 L.Ed.2d 615 (2002) (citing 29 C.F.R. § 1630.2(j)).
In short, dyslexia does not render an individual disabled per se for purposes of the Rehabilitation Act.
B
It is not enough for Vinson to establish post hoc that he has an impairment that substantially limits the major life activity of learning. Rather, because his suit is based upon the Department of Labor and Industrial Relations’s (“the Department”) initial failure to accommodate his disability, he must establish that he presented sufficient proof of his disability to the Department. Indeed, a public entity does not violate the law by refusing to accommodate individuals who cannot establish that they have disability that qualifies them for an accommodation.
Thus, it is important to focus on the information that the Department — -particularly Alice Thomas, Director of the Vocational Rehabilitation Branch — had at the time it decided to close Vinson’s file in October 1996. For that reason, the sworn statement of Vinson’s learning disabilities expert, Barbara Bateman, cited by the majority, supra at-, is immaterial to the question of what the Department knew; she prepared her statement well after the department closed Vinson’s file. The Department did have a September 26, 1996 letter from C. Lynne Douglas, a learning disability specialist, that Vinson argues is the definitive letter that should have satisfied the Department that his dyslexia substantially limited his ability to learn.
However, Douglas herself admitted that her letter was not meant to be a diagnostic report. When asked in her deposition whether her letter was a “diagnosis of a learning disability,” she replied, “It was not, and it was never intended to be one.” Indeed, she did not complete her diagnostic tests until February 1997, months after Vinson’s file had been closed. Later in her deposition, Douglas testified that her report was not intended to meet the “diagnostic criteria outlined in [her own] attached guidelines.” However, she asserted that “most specialists in the field” would, “without a doubt,” believe that her letter demonstrated “overwhelming and convincing evidence that [Vinson] would or did have a diagnosis of dyslexia.” (emphasis added).
How can an assertion that Vinson would have a diagnosis of dyslexia — if he ever was diagnosed — constitute sufficient evidence of a disability? Second, even if a specialist might be able to decipher from Douglas’s 19 page letter that Vinson had a diagnosis of dyslexia, it is unreasonable to ask an untrained person to connect those same dots. Vinson’s own expert witness, Bateman, accused Thomas of lacking “the knowledge or expertise to determine *1160whether or not” Douglas’s letter established that Vinson had a disability. I agree, which makes it all the more important that Vinson submit a specialist’s actual diagnosis. If, in fact, a specialist could have made the diagnosis, she should have. Then, Vinson should have submitted that diagnosis to the Department.
Vinson argues that the Department was requesting information that did not exist. However, Douglas herself eventually did complete diagnostic tests, and she also asserted that a specialist could have diagnosed Vinson’s dyslexia from her November 1996 letter. Indeed, a specialist in connection with this litigation — namely, Bateman — did in fact review Douglas’s letter and conclude that Vinson was dyslexic. This is precisely the information the Department sought, and Douglas’s and Bate-man’s own sworn statements prove that it was readily available.
While acknowledging that the Department is entitled to ask an individual for more information regarding his disability, Weinreich v. Los Angeles County Metro. Transp. Auth., 114 F.3d 976, 979 (9th Cir.1997), the court holds that a public agency cannot request information beyond that which would satisfy a reasonable expert in the field, supra at 1153. This seems reasonable enough, see Grenier v. Cyanamid Plastics, Inc., 70 F.3d 667, 674 (1st Cir.1995) ("When an applicant requests reasonable accommodation, an employer may request documentation from an appropriate professional (e.g., a doctor, rehabilitation counselor, etc.), stating that s/he has a disability.”) (quotation marks omitted), but I do not agree that the Department was making an unreasonable demand of Vinson. Not only must Vinson supply evidence showing that he is dyslexic, he must also show how that impairment currently limits a major life activity. As detailed above, apparently such a diagnosis was obtainable, and it is unrealistic to require Thomas, who is not a learning disabilities specialist, to glean a diagnosis from Douglas’s letter and how that diagnosis might substantially limit Vinson’s present ability to learn.
Denying public agencies who provide important, but finite, services the ability to request specific documentary support of an individual’s disability risks creating a system ripe for abuse. Therefore, I cannot fault the Department for seeking an actual diagnosis of dyslexia before the State expended funds on Vinson’s behalf.
C
In any event, even if Vinson had established that he is disabled, he must show that the Department closed his file solely because of his disability. Zukle v. Regents of the Univ. of Cal., 166 F.3d 1041, 1045 (9th Cir.1999). This is well-established law. E.g., Wong v. Regents of the Univ. of Cal., 192 F.3d 807, 816 (9th Cir.1999). Thus, the majority’s assertion that the district court erred by requiring Vinson to show that his file was closed because he was disabled befuddles me, supra at 1154 n. 9. The Department asserted three nondiscriminatory reasons for closing his file: (1) Gina Eustaquio, Senior Rehabilitative Specialist at Intracorp and Vinson’s counselor, no longer had his trust;5 (2) Vinson demonstrated proficiency in obtaining schooling and employment on his own; and (3) he evinced a preference to rely on resources and individuals outside the program. I would add one more: Vinson failed to produce adequate information regarding his impairment.
*1161In Zukle, we applied the familiar burden-shifting analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), to the disability discrimination context. Zukle, 166 F.3d at 1047; see also Snead v. Metro. Prop. & Cas. Ins., 237 F.3d 1080, 1092-93 (9th Cir.2001); Mustafa v. Clark County Sch. Dist., 157 F.3d 1169, 1175-76 (9th Cir.1998). After the Department puts forth legitimate, non-discriminatory reasons for closing Vinson’s file, he must demonstrate that the Department’s proffered reasons were a pretext for disability discrimination. See Snead, 237 F.3d at 1093.
In Weinreich, we held that Los Ange-les’s transit system did not discriminate on the basis of disability by requiring updated certification of a rider’s disability before he qualified for its Reduced Fare Program. 114 F.3d at 979. The transit system denied plaintiff access to the program because he could not submit an update due to financial limitations. We held that this denial was due not to his medical disability, but rather due to his own failure to satisfy a condition of eligibility. Id. I see little to distinguish this case from Weinr-eich. Here, Vinson was not denied a reduced course load because of his disability, rather, it was due to his failure to provide a specialist’s diagnosis of dyslexia. Furthermore, like Weinreich, the Department’s criteria were valid; there is no evidence that the Department made unreasonable demands with the discriminatory purpose to screen out disabled individuals from its programs.
Thus, I agree with the district court that even if Vinson established his disability, he failed to show that the Department closed his file because of it.
Ill
I cannot agree that the district court erred by granting summary judgment on Vinson’s disability discrimination claim. Despite the opportunity and repeated requests for clarification, Vinson did not submit a clear diagnosis of dyslexia. Of course, if our caselaw were consistent with the Supreme Court’s teachings, the merits of Vinson’s claim would present a question without need of an answer because the constitutional sovereignty and dignity Ha-wai’i enjoys as a State would bar Vinson’s suit against it.
I respectfully dissent.

. Title I prohibits employment discrimination against qualified individuals on the basis of their disability, 42 U.S.C. § 12112, and Title II prohibits discrimination in the provision of public services and programs, 42 U.S.C. § 12132.


. Garrett’s reasoning regarding the ADA undoubtedly invalidates the Rehabilitation Act’s attempt to abrogate sovereign immunity as well. See Reickenbacker, 274 F.3d at 983 ("Since the two statutes offer virtually identical protections, the abrogation analysis is the same.”); Zukle v. Regents of the Univ. of Cal., 166 F.3d 1041, 1045 n. 11 (9th Cir.1999).


. Vinson does not argue that he has either a record of an impairment or was regarded as having an impairment.


. Because Congress gave no agency the authority to issue regulations implementing generally applicable provisions of the ADA-particularly the authority to interpret the term *1159"disability,” 42 U.S.C. § 12102(2), the existing regulations are not entitled to any special deference. See Sutton v. United Air Lines, Inc., 527 U.S. 471, 479, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999).


. This was demonstrated by the fact that Eus-taquio requested no fewer than four times that Vinson sign a release allowing his high school records to be sent to her; he refused each time.